OPINION — AG — **** TEXTILE PLANTS — TAXATION — EXEMPTIONS **** TITLE 68 O.S. 1968 Supp., 2001 [68-2001] PROVIDES THAT A PLANT OR FIRM MANUFACTURING PRODUCTS FROM SYNTHETIC FIBERS ON BASIC TEXTILE MACHINERY SHALL PAY A GROSS PRODUCTION TAX OF ONE TENTH OF ONE PERCENT OF THE GROSS VALUE OF THE MANUFACTURED PRODUCT OF SAID TEXTILE MILL OR MILLS WITHIN THAT COUNTY IN OKLAHOMA IN LIEU OF ALL TAXES BY THE STATE, COUNTY, CITIES, TOWNS, TOWNSHIPS, SCHOOL DISTRICTS AND OTHER MUNICIPALITIES UPON ANY PROPERTY RIGHTS ATTACHED TO OR INHERENT IN THE PROPERTY OF THE SAID TEXTILE MANUFACTORY, EXCEPT THAT LAND OR REAL PROPERTY ON WHICH MANUFACTORY IS LOCATED IS SUBJECT TO AD VALOREM TAXATION AS PROVIDED IN 68 O.S. 1968 Supp., 2401 [68-2401]  CITE: 68 O.S. 1955 Supp., 781 [68-781] (ROBERT MCDONALD) OVERRULED BY OPINION NO. 70-201 ** SEE: OPINION NO. 70-201 (1970) **